DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 22 November 2021 and not repeated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-8, 12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Adur et al. (US 6037022) (previously cited) in view of Lee et al. (WO-2019022269-A1, herein English machine translation used for all citations) (newly cited).
Regarding claim 1, Adur teaches a composite active flexible polymeric film bag for containing acidic material (Adur, Abstract, Col. 1 Lines 13-20, and Col. 2 Line 66 – Col. 3 Line 8), wherein the composite film bag contains an acid-activatable oxygen scavenger that reduces oxygen in a container and replaces the oxygen with carbon dioxide gas (Adur, Abstract, Col. 3 Line 10-22, and Col. 4 Lines 16-34). Therefore, Adur teaches that the composite film bag generates carbon dioxide gas in a headspace of the container when the composite film bag is in contact with the acidic material. Adur further teaches that the composite film bag comprises an inner layer and a barrier layer; wherein, during manufacture, the inner layer and the barrier layer of the composite film bag are laminated together to provide a composite film; wherein the inner layer is an active layer of a polymer and metal carbonate (ferrous carbonate) composite (Adur, Abstract, Col. 2 Lines 52-54, Col. 3 Lines 10-59, Col. 4 Lines 16-43, Col. 6 Line 31 – Col. 7 Line 18). Regarding the limitation of a bag in box container, Adur teaches that the composite active flexible polymeric film can be formed into many different containers such as a bag or box (Adur, Col. 2 Line 62 – Col. 3 line 8). Therefore, it would have been obvious to one of ordinary skill in the art to form the composite active flexible polymeric film to form different containers such as a bag in box with a reasonable expectation of success, see MPEP 2143. 
Further,  the recitation “for a bag in a box-type container” is an intended use limitation. The patentability of a product is based on the product itself. If the intended use of the invention provides no structural difference from the prior art, the claim is unpatentable even though the prior product has a different use, see MPEP 2111.02, II.  Applicants attention is drawn to MPEP 2106(II)(C) which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Adur discloses a bag as presently claimed, it is clear that the bag of Adur would be capable of performing the intended use, i.e. being used in a bag in a box-type container, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Adur does not teach that the metal carbonate is a calcium carbonate. 
Lee teaches a packaging for foodstuff wherein the packaging comprises a composition comprising calcium carbonate and absorbs oxygen to generate carbon dioxide (Lee, Abstract, Par. 0001, and 0045-0046).
Since both Adur and Lee are analogous art as they both teach packaging for foodstuff wherein the packaging comprises a metal carbonate and absorbs oxygen to generate carbon dioxide (Adur, Abstract), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Lee to modify Adur and use the composition comprising calcium carbonate in the packaging of Adur. This would allow for an oxygen absorbing material that can absorb O2, absorb O2 and CO2, absorb O2 and generate CO2, or absorb O2 and generate alcohol (Lee, Par. 0046).
Regarding claim 4, modified Adur teaches that the active layer is derived from olefins (LDPE) (Adur, Col. 3 Lines 22-47, and Col. 6 Line 58 – Col. 7 Line 18 – see “LDPE/Paperboard/Nylon/Tie-layer/LDPE/Tie-layer/EVOH/Tie-layer/LDPE+FeCO3”).
Regarding claim 5, modified Adur teaches that the active layer is derived from polyethylene (Adur, Col. 3 Lines 22-47 – see “LDPE”).
Regarding claim 7, modified Adur teaches that the active layer is a polyethylene calcium carbonate composite (Adur, Col. 3 Lines 22-47, and Col. 6 Line 58 – Col. 7 Line 18; Lee, Par. 0045-0046).
Regarding claim 8, modified Adur teaches that the CaCO3 particles are incorporated into the polymer with a size of less than 1 micron (Adur, Col. 3 Lines 22-60 and Col. 6 Line 58 – Col. 7 Line 18; Rogers, Par. 0043-0044 and 0049), which lies within the claimed range of less than or equal to 5 microns and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 12, modified Adur teaches that the weight percentage of CaCO3 in the active layer is selected from a range of between 0.1 wt.% and 80 wt.% (Adur, Col. 3 Lines 10-22), which overlaps the claimed range of between 15 and 35 weight percent, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 24, modified Adur teaches that the generates carbon dioxide gas in the packaging which prevents the leakage of oxygen gas (Adur, Col. 2, Lines 58-61, Col. 4 Lines 28-34; Lee, Par. 0045-0046). Therefore, as carbon dioxide gas is formed from the metal carbonate in the film, it would be inherent that the pressure inside the packaging would then increase to some extent after coming in contact with the acidic material.

Claims 1, 4-5, 7-9, 12, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Alfaro et al. (US-20110293802-A1) (newly cited) in view of Adur et al.
Regarding claim 1, Alfaro teaches a composite flexible polymeric film bag for containing acidic material (bananas/fruits) (Alfaro, Abstract, Par. 0002 and 0015-0016). Alfaro further teaches that the bag is placed into a box for shipping and is thus a bag for a bag in a box container (Alfaro, Par. 0030, 0034, and 0040). Alfaro further teaches that the composite film bag has carbon dioxide gas in a headspace of the container when the composite film bag is in contact with the acidic material (Alfaro, Par. 0031 and 0035-0036). Therefore, it would have been obvious to one of ordinary skill in the art that the composite film bag is generating the carbon dioxide and is thus an active composite film bag. Alfaro further teaches an inner layer (the film) that is an active layer comprising a polymer and calcium carbonate composite (Alfaro, Abstract and Par. 0025).
Alfaro does not teach that the composite film bag comprises a barrier layer laminated together with the inner layer.
Adur teaches a composite active flexible polymeric film bag for containing acidic material (Adur, Abstract, Col. 1 Lines 13-20, and Col. 2 Line 66 – Col. 3 Line 8), wherein the composite film bag contains an acid-activatable oxygen scavenger that reduces oxygen in a container and replaces the oxygen with carbon dioxide gas (Adur, Abstract, Col. 3 Line 10-22, and Col. 4 Lines 16-34). Adur further teaches that the composite film bag comprises an inner layer and a barrier layer; wherein, during manufacture, the inner layer and the barrier layer of the composite film bag are laminated together to provide a composite film; wherein the inner layer is an active layer of a polymer and metal carbonate (ferrous carbonate) composite (Adur, Abstract, Col. 2 Lines 52-54, Col. 3 Lines 10-59, Col. 4 Lines 16-43, Col. 6 Line 31 – Col. 7 Line 18). 
Since both Alfaro and Adur are analogous art as they teach active flexible polymeric film bags for containing acidic material comprising a polymer and metal carbonate composite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Adur to laminate the barrier layer of Adur to the film of Alfaro. This would allow for improved barrier properties (Adur, Col. 1 Lines 5-10).
Regarding claims 4-5, modified Alfaro teaches that the active layer is derived from polyethylene (Alfaro, Abstract, Par. 0015-0016).
Regarding claim 7, modified Alfaro teaches that the active layer is a polyethylene calcium carbonate composite (Alfaro, Abstract, Par. 0015-0016, and 0025).
Regarding claim 8, modified Alfaro teaches all of the elements of the claimed invention as stated above for claim 7. Modified Alfaro further teaches that the CaCO3 particles are incorporated into the polymer (Alfaro, Par. 0025). Modified Alfaro is silent regarding the CaCO3 particles being in the micron to nano sized range of less than or equal to 5 microns.
Adur teaches a composite active flexible polymeric film bag for containing acidic material (Adur, Abstract, Col. 1 Lines 13-20, and Col. 2 Line 66 – Col. 3 Line 8), wherein the composite film bag contains an acid-activatable oxygen scavenger that reduces oxygen in a container and replaces the oxygen with carbon dioxide gas (Adur, Abstract, Col. 3 Line 10-22, and Col. 4 Lines 16-34). Adur further teaches that the inner layer is an active layer of a polymer and metal carbonate (ferrous carbonate) composite (Adur, Abstract, Col. 2 Lines 52-54, Col. 3 Lines 10-59, Col. 4 Lines 16-43, Col. 6 Line 31 – Col. 7 Line 18). Adur further teaches that the metal carbonate particles are incorporated into the polymer with a size of less than 1 micron (Adur, Col. 3 Lines 22-60), which lies within the claimed range of less than or equal to 5 microns and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Alfaro and Adur are analogous art as they teach active flexible polymeric film bags for containing acidic material comprising a polymer and metal carbonate composite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Adur to incorporate the metal carbonate (CaCO3) particles of modified Alfaro to have a size of less than or equal to 5 microns. This would allow for the CaCO3 particles to become activated when in contact with an acid containing product (Adur, Col. 3 Lines 22-60).
Regarding claim 9, modified Alfaro teaches that the active layer comprises a blend of linear low density polyethylene and low density polyethylene and CaCO3 (Alfaro, Abstract, Par. 0015-0016, and 0025).
Regarding claim 12, modified Alfaro teaches all of the elements of the claimed invention as stated above for claim 7. Modified Alfaro does not teach that the weight percentage of CaCO3 in the active layer is selected from a range of between 15 and 35 weight percent.
Adur teaches a composite active flexible polymeric film bag for containing acidic material (Adur, Abstract, Col. 1 Lines 13-20, and Col. 2 Line 66 – Col. 3 Line 8), wherein the composite film bag contains an acid-activatable oxygen scavenger that reduces oxygen in a container and replaces the oxygen with carbon dioxide gas (Adur, Abstract, Col. 3 Line 10-22, and Col. 4 Lines 16-34). Adur further teaches that the inner layer is an active layer of a polymer and metal carbonate (ferrous carbonate) composite (Adur, Abstract, Col. 2 Lines 52-54, Col. 3 Lines 10-59, Col. 4 Lines 16-43, Col. 6 Line 31 – Col. 7 Line 18). the weight percentage of the metal carbonate in the active layer is selected from a range of between 0.1 wt.% and 80 wt.% (Adur, Col. 3 Lines 10-22), which overlaps the claimed range of between 15 and 35 weight percent, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Alfaro and Adur are analogous art as they teach active flexible polymeric film bags for containing acidic material comprising a polymer and metal carbonate composite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Adur to incorporate the metal carbonate (CaCO3) particles of modified Alfaro in a content range of between 15 and 35 wt.%. This would allow for excellent preservation of the contents of the film bag by generating carbon dioxide (Adur, Col. 3 Lines 10-28).
Regarding claim 18, modified Alfaro teaches that the polymeric film bag of claim 1 is placed into a box for shipping and is thus a bag in a box container (Alfaro, Abstract, Par. 0030, 0034, and 0040).
Regarding claim 24, modified Alfaro teaches that the composite film bag has carbon dioxide gas in a headspace of the container when the composite film bag is in contact with the acidic material (Alfaro, Par. 0031 and 0035-0036). Therefore, it would have been obvious to one of ordinary skill in the art that the composite film bag is generating the carbon dioxide. Further, modified Alfaro teaches that the is gassed and sealed after coming in contact with the acidic material (Alfaro, Par. 0035 and Claims 19-20). Therefore, the pressure inside the composite film bag increases after the composite film bag is in contact with the acidic material.

Claims 9, 11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Adur et al. in view of Lee et al. as applied to claims 1 and 5 above, and further in view of Rogers (US 20140376835 A1) (previously cited).
Regarding claim 9, modified Adur teaches all of the elements of the claimed invention as stated above for claim 5. Modified Adur further teaches wherein the active layer comprises a blend of low density polyethylene (LDPE) and CaCO3 (Adur, Col. 3 Lines 22-60 and Col. 6 Line 58 – Col. 7 Line 18).
Modified Adur does not teach wherein the blend in the active layer comprises linear low density polyethylene (LLDPE).
----Rogers teaches a multilayer polymeric film for containers (Rogers, Abstract, Par. 0001-0002, and 0036) comprising a layer of LLDPE, LDPE, and a metal carbonate wherein the metal carbonate is calcium carbonate (Rogers, Abstract, Par. 0022, 0043-0044, 0049, 0084, 0097, and 0099).
Since both modified Adur and Rogers are analogous art as they teach multilayer polymeric films for containers comprising a polymer and a metal carbonate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Rogers and incorporate LLDPE in the weight concentration of Rogers into the blend of modified Adur’s active layer. This would allow for improved strength of the composite film (Rogers, Par. 0044 and 0099).
Regarding claim 11, modified Adur teaches that the LDPE and any other film-forming synthetic polymers are in a weight range of 20-99.9 wt.% (Adur, Col. 3 Lines 22-48). This would include the added LLDPE from Rogers. Modified Adur further teaches wherein the LLDPE is in a weight range of 5 to 95% by weight relative to the total polymers in the active layer (Rogers, Par. 0043). This results in a ratio of the LLDPE to the LDPE of 5:95 to 95:5 in the active layer, which overlaps the claimed range of between 20:80 and 10:90, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 23, modified Adur teaches that the outer layer is a composite passive barrier layer is polyamide (PA) based (Adur, Col. 4 Lines 44-54).
Modified Adur does not teach wherein the outer layer is a composite passive barrier layer, which comprises nanoclay particles.
----Rogers teaches a multilayer polymeric film for containers (Rogers, Abstract, Par. 0001-0002, and 0036) comprising a layer of LLDPE, LDPE, and a metal carbonate (Rogers, Abstract, Par. 0022, 0043-0044, 0049, 0084, 0097, and 0099). Rogers further teaches wherein the multilayer film may further comprise a barrier layer which comprises nanoclay particles (Rogers, Par. 0099-0101).
Since both modified Adur and Rogers are analogous art as they teach multilayer polymeric films for containers comprising a polymer and a metal carbonate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Rogers to have modified Adur’s outer layer comprise nanoclay particles. This would allow for barrier properties and improved strength of the composite film (Rogers, Par. 0099-0101).

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Alfaro et al. in view of Adur et al. as applied to claims 1 and 9 above, and further in view of Rogers.
Regarding claim 11, modified Alfaro teaches all of the elements of the claimed invention as stated above for claim 9. Modified Alfaro further teaches that the content of EVA in the active layer is 2% to 22% by weight and the remaining is LLDPE, LDPE, and calcium carbonate (Alfaro, Par. 0015-0016 and 0025).
Modified Alfaro does not teach that a ratio of LLDPE to LDPE in the active layer is selected to be between 20:80 and 10:90.
----Rogers teaches a multilayer polymeric film for containers (Rogers, Abstract, Par. 0001-0002, and 0036) comprising a layer of LLDPE, LDPE, and a metal carbonate wherein the metal carbonate is calcium carbonate (Rogers, Abstract, Par. 0022, 0043-0044, 0049, 0084, 0097, and 0099). Rogers further teaches that the LLDPE is in a weight range of 5 to 95% by weight relative to the total polymers in the active layer (Rogers, Par. 0043).
Since both modified Alfaro and Rogers are analogous art as they both teach polymeric films for containers comprising a polymer and a metal carbonate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Rogers and incorporate LLDPE in the weight concentration of Rogers into the blend of modified Alfaro’s active layer. This would allow for improved strength of the composite film (Rogers, Par. 0044 and 0099). This would further result in a ratio  of LLDPE to LDPE in the active layer of 5:93 to 95:3, which overlaps the claimed range of 20:80 to 10:90, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 23, modified Alfaro teaches that the outer layer is a composite passive barrier layer is polyamide (PA) based (Adur, Col. 4 Lines 44-54).
Modified Alfaro does not teach wherein the outer layer is a composite passive barrier layer, which comprises nanoclay particles.
----Rogers teaches a multilayer polymeric film for containers (Rogers, Abstract, Par. 0001-0002, and 0036) comprising a layer of LLDPE, LDPE, and a metal carbonate (Rogers, Abstract, Par. 0022, 0043-0044, 0049, 0084, 0097, and 0099). Rogers further teaches wherein the multilayer film may further comprise a barrier layer which comprises nanoclay particles (Rogers, Par. 0099-0101).
Since both modified Alfaro and Rogers are analogous art as they teach multilayer polymeric films for containers comprising a polymer and a metal carbonate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Rogers to have modified Alfaro’s outer layer comprise nanoclay particles. This would allow for barrier properties and improved strength of the composite film (Rogers, Par. 0099-0101).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Adur et al. in view of Lee as applied to claim 1 above, further in view of Kani et al. (US 8298636 B2) (previously cited).
Regarding claim 18, modified Adur teaches all of the elements of the claimed invention as stated above for claim 1. Modified Adur does not teach a bag-in-box type container made by the composite active flexible polymeric film of claim 1.
Kani teaches a bag-in-box container made from a multilayer, flexible polymeric film which comprises a barrier layer (Kani, Abstract, Col. 4 Lines 9-41).
Since both modified Adur and Kani are analogous art as they both teach multilayer, flexible polymeric films comprising a barrier layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kani to make a bag-in-box type container out of the film of modified Adur. This would allow for a bag-in-box container capable of containing acidic material (Adur, Abstract, Col. 3 Line 10-22, and Col. 4 Lines 16-34).

Response to Arguments
Applicant’s remarks and amendments filed 23 May 2022 have been fully considered. 
Applicant requests the withdrawal of the objection and rejections under 35 USC § 112 set forth in the previous office action.
The objection and rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, on page 6 of the remarks, Applicant first argues that Adur does not teach a bag for a bag in box container. This is not found persuasive for the following reasons:
The recitation “for a bag in a box container” is an intended use limitation. The patentability of a product is based on the product itself. If the intended use of the invention provides no structural difference from the prior art, the claim is unpatentable even though the prior product has a different use, see MPEP 2111.02, II.  Applicants attention is drawn to MPEP 2106(II)(C) which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
While Adur teaches a coating material, Adur also specifically discloses that the multilayered material can be formed into a bag itself (Adur, Col. 2 Line 66 – Col. 3 Line 8). Therefore, Adur specifically discloses a flexible bag as described above. There is nothing in Adur that would dissuade one of ordinary skill in the art from forming the film as a bag configured for a bag in box-type container. Therefore, it would have been obvious to one of ordinary skill in the art to form the composite active flexible polymeric film to form different containers such as a bag in box with a reasonable expectation of success, see MPEP 2143.
Further, an additional grounds of rejection regarding claim 1 has been made above in view of newly cited Alfaro and Adur.
Secondly, on pages 6-7 of the remarks, Applicant argues that one of ordinary skill in the art would not replace the ferrous carbonate of Adur with the calcium carbonate of Rogers. This is found moot for the following reasons:
A new grounds of rejection has been made above. The new grounds of rejection no longer relies upon replacing the ferrous carbonate of Adur with the calcium carbonate of Rogers. Instead, the new grounds of rejection relies on replacing the ferrous carbonate of Adur with the composition comprising calcium carbonate of newly cited Lee. Lee specifically discloses that the composition comprising calcium carbonate can react with oxygen to generate CO2 similar to the ferrous carbonate of Adur. 
Further, a new grounds of rejection has been made above in fire of newly cited Alfaro who specifically uses calcium carbonate as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782